DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11, 13, 14, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piskunov et al. US 20170235144 (hereinafter Piskunov), of record, see Information Disclosure Statement dated 03/16/2021.
Regarding claim 1, Piskunov teaches 
a head-mounted display (HMD) (figure 3) configured to output artificial reality content (paragraph [0090], augmented reality), comprising, 
a waveguide (waveguide 33) configured to receive input light (51) and configured to output the received input light (51) to an eyebox (light output to exit pupil 43); 

a display (micro display 31); 
a projection lens (relay optical system 32); and 
a multi-functional diffractive optical element (DOE) (holographic optical element 34a) configured to redirect light from the projector into the waveguide (the DOE is used for coupling light into the waveguide 33 and to compensate for aberration, see paragraph [0056]).
Regarding claim 2, Piskunov teaches
the HMD (figure 3) of claim 1, wherein the multi-functional DOE (34a) includes a linear phase profile and a higher order aberration correcting phase profile (paragraph [0056] – stepped-like grating and compensate for aberrations).
Regarding claim 8, Piskunov teaches
the HMD (figure 3) of claim 1, wherein the multi-functional DOE is a transmissive DOE (34a and paragraph [0047] teaches the first holographic optical element 34a and the second holographic optical element 34b may be transmissive elements) or a reflective DOE.
Regarding claim 9, Piskunov teaches 
a multi-functional diffractive optical element (DOE) (figure 3, holographic optical element 34a) comprising, 
a linear phase profile; and 
a higher order aberration correcting phase profile (paragraph [0056] – stepped-like
grating and compensate for aberrations), 
wherein the higher order aberration correcting phase profile is configured to provide higher order aberration correction of light incident on the multi-functional DOE (34a; paragraph [0056] teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32).
Regarding claim 10, Piskunov teaches 
the multi-functional DOE (figure 3, holographic optical element 34a) of claim 9, wherein
the periodic phase profile (paragraph [0056] – stepped-like grating and compensate for aberrations) is configured to redirect light incident on the multi-functional DOE (34a) into a waveguide (33, as shown in figure 3).	Regarding claim 11, Piskunov teaches 
the multi-functional DOE (figure 3) of claim 9, wherein the higher order aberration correcting phase profile is configured to compensate for the aberrations of a projection lens (32) that is configured to direct light to the multi-functional DOE (34a; paragraph [0056] teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32).
Regarding claim 13, Piskunov teaches 
the multi-functional DOE (figure 3) of claim 9, wherein the multi-functional DOE (34a) comprises a transmissive DOE (paragraph [0047] teaches the first holographic optical element 34a and the second holographic optical element 34b may be transmissive elements).
Regarding claim 14, Piskunov teaches the multi-functional DOE (figure 12) of claim 9, wherein the multi-functional DOE (34a) comprises a reflective DOE (paragraph [0073] teaches the first holographic optical element 34a and the second holographic optical element 34b may be reflective elements).
Regarding claim 16, Piskunov teaches a method of projecting an image (figure 3), the method comprising: emitting light from an electronic display (micro display 31); collimating the emitted light via a projection lens (relay optical system 32); redirecting the collimated emitted light via a multi-functional DOE (paragraph [0052] teaches relay optical system 32 may further include an collimating lens); and compensating for the aberrations of the projection lens (32) via the multi-functional DOE (paragraph [0052] teaches relay optical system 32 may further include an collimating lens).
Regarding claim 21, Piskunov teaches the method (figure 3) of claim 16, further comprising: positioning the multi-functional DOE within 4 mm from the electronic display (optical module 132 may include the micro display 31 - combined; paragraph [0071] and paragraph [0052] teaches relay optical system 32 may further include a collimating lens).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144 (hereinafter Piskunov), of record, see Information Disclosure Statement dated 03/16/2021 as applied to claims 2, 9 and 16 above, and further in view of Afanasyev et al. KR20170096380A (hereinafter Afanasyev) , of record, see Information Disclosure Statement dated 03/16/2021.
Regarding claim 3, Piskunov teaches the HMD, wherein the multi-functional DOE includes a non-rotationally symmetric phase profile (paragraph [0056]- stepped like grating).	Piskunov is silent regarding a rotationally symmetric higher order aberration correcting phase profile.
Afanasyev teaches the HMD (abstract and title, head mount display and beginning of page 2), comprising a rotationally symmetric higher order aberration correcting phase profile (shown in figure 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use a rotationally symmetric higher order aberration correcting phase profile as taught by Afanasyev, for the purpose of providing a more accurate image by reducing an error when passing through the lens (abstract and page 2, fourth paragraph from bottom of page).
Regarding claim 4, Piskunov in view of Afanasyev teaches the invention as set forth above and Piskunov further teaches the HMD (figure 3), wherein the multi-functional DOE (34a) is configured to compensate for the aberrations of the projection lens (32; paragraph [0056] teaches the optical powers may compensate aberration of the relay optical system 32).	Regarding claim 12, Piskunov teaches the multi-functional DOE (figure 3), includes a non-rotationally symmetric phase profile (paragraph [0056] teaches stepped like grating).
Piskunov is silent regarding a higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile.
Afanasyev teaches the multi-functional DOE (abstract and beginning of page 2, shown in figure 4), includes a higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use a higher order aberration correcting phase profile includes a rotationally symmetric higher order aberration correcting phase profile as taught by Afanasyev, for the purpose of providing a more accurate image by reducing an error when passing through the lens (abstract and page 2, fourth paragraph from bottom of page).
Regarding claim 17, Piskunov teaches the method, wherein compensating for the aberrations of the projection lens (paragraph [0052] teaches relay optical system 32 may further include a collimating lens) and a non-rotationally symmetric phase delay profile (paragraph [0056] – stepped like grating) to the wavefront of the collimated emitted light (paragraph [0052] teaches relay optical system 32 may further include an collimating lens).
Piskunov is silent regarding a rotationally symmetric phase delay profile to the wavefront of the collimated emitted light.
Afanasyev teaches the method (abstract and title, head mount display and beginning of page 2), includes inducing a rotationally symmetric phase delay profile and a non-rotationally symmetric phase delay profile (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use a rotationally symmetric phase delay profile to the wavefront of the collimated emitted light as taught by Afanasyev, for the purpose of a more accurate image by reducing an error when passing through the lens (abstract and page 2, fourth paragraph from bottom of page).
Regarding claim 18, Piskunov in view of Afanasyev teaches the invention as set forth above and Piskunov further teaches the method (figure 3), wherein the redirecting the collimated emitted light comprises redirecting the collimated emitted light (paragraph [0052] teaches relay optical system 32 may further include an collimating lens) into a waveguide (waveguide 33).
Regarding claim 19, Piskunov in view of Afanasyev teaches the invention as set forth above and Piskunov further teaches the method (figure 3) of claim 18, further comprising, positioning the multi-functional DOE (paragraph [0052] teaches relay optical system 32 may further include an collimating lens) at a major surface of the waveguide (waveguide 33).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144 (hereinafter Piskunov), of record, see Information Disclosure Statement dated 03/16/2021 in view of Afanasyev et al. KR20170096380A (hereinafter Afanasyev), of record, see Information Disclosure Statement dated 03/16/2021  as applied to claim 4 above, and further in view of Ouderkirk et al. US 20190285902 (hereinafter Ouderkirk).
Regarding claim 5, Piskunov in view of Afanasyev teaches the invention as set forth above but is silent regarding a length of the projection lens along its optical axis is less than 4 mm.
Ouderkirk teaches the HMD (figure 1A), wherein a length of the projection lens along its optical axis is less than 4 mm (paragraph [0040] teaches less than 3 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use a length of the projection lens along its optical axis is less than 4 mm as taught by Ouderkirk, for the purpose of preventing unwanted ghosting or image blurriness (paragraph [0040]).

Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144 (hereinafter Piskunov), of record, see Information Disclosure Statement dated 03/16/2021 as applied to claims 1 and 16 above, and further in view of Cheng US 20190377185.
Regarding claim 6, Piskunov teaches the invention as set forth above but is silent regarding the multi-functional DOE is positioned to within 500                         
                            μ
                            m
                        
                     of a stop (ST) of the projection lens.
Cheng teaches the HMD (figure 1), wherein the multi-functional DOE (110) is positioned to within 500                         
                            μ
                            m
                        
                     of a stop (ST) of the projection lens (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use the multi-functional DOE is positioned to within 500                         
                            μ
                            m
                        
                     of a stop (ST) of the projection lens as taught by Cheng, for the purpose of improving the projection of light being outputted (paragraph [0037]).
Regarding claim 7, Piskunov in view of Afanasyev and Cheng teaches the invention as set forth above and Piskunov further teaches the HMD (figure 3), wherein the multi-functional DOE (holographic optical elements 34a) is positioned adjacent to a major surface of the waveguide (waveguide 33, as shown in figure 3; paragraph [0052] and [0056]).
Regarding claim 20, Piskunov teaches the invention as set forth above but is silent regarding the multi-functional DOE within 500                         
                            μ
                            m
                        
                     from a stop of the projection lens.
Cheng teaches the method (figure 1), further comprising, positioning the multi-functional DOE (110) within 500                        
                             
                            μ
                            m
                        
                     from a stop (ST) of the projection lens (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use the multi-functional DOE within 500                         
                            μ
                            m
                        
                     from a stop of the projection lens as taught by Cheng, for the purpose of improving the projection of light being outputted (paragraph [0037]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144 (hereinafter Piskunov), of record, see Information Disclosure Statement dated 03/16/2021 as applied to claim 9 above, and further in view of Osmanis et al. US 20200209638 (hereinafter Osmanis).
Regarding claim 15, Piskunov teaches the invention as set forth above but is silent regarding wherein the multi-functional DOE comprises a metasurface or a metamaterial.
Osmanis teaches the multi-functional DOE (figure 3A), wherein the multi-functional DOE (optical member 308A) comprises a metasurface or a metamaterial (paragraph [0068] teaches at least one optical member is a single lens and a metamaterial optical element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use the multi-functional DOE comprises a metasurface or a metamaterial as taught by Osmanis, for the purpose of allowing the 3D image projections to have an enhanced brightness and contrast, when projected from the electro-optical unit to the optical combiner (paragraph [0068]).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Piskunov et al. US 20170235144 (hereinafter Piskunov), of record, see Information Disclosure Statement dated 03/16/2021 in view of Danziger et al. US 20210072553 (hereinafter Danziger)
Regarding claim 22, Piskunov teaches a projector lens comprising: one or more lens
elements having optical power and configured to collimate light emitted at or near a focal plane of the projector lens (paragraph [0052] teaches relay optical system 32 may further include a collimating lens), the multi-functional DOE comprising: a linear phase profile (paragraph [0056] – compensate for aberrations); and a higher order aberration correcting phase profile configured to provide higher order aberration correction to light incident on the multi-functional DOE (34a; paragraph [0056] teaches the first and second holographic optical elements 34a and 34b may have optical powers and the optical powers may compensate aberration of the relay optical system 32). 
Piskunov is silent regarding a lens stop positioned opposite the one or more lens elements from the focal plane; a multi-functional diffractive optical element (DOE) positioned opposite the lens stop from the one or more lens elements. 
Danziger teaches a lens comprising, a lens stop (stop 2) positioned opposite the one or more lens elements from the focal plane (optics 3); a multi-functional diffractive optical element (DOE) (collimating arrangement 4) positioned opposite the lens stop (2) from the one or more lens elements (3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD of Piskunov, to use a lens stop positioned opposite the one or more lens elements from the focal plane; a multi-functional diffractive optical element (DOE) positioned opposite the lens stop from the one or more lens elements as taught by Danziger, for the purpose of achieving “pupil imaging” which ensures that illumination rays directed from the stop are efficiently directed (paragraph [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872